Order reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, to the extent that the defendant furnish a bill of particulars setting forth (1) the infirmity, defect, disease or disorder, mental or physical, wMeh it will be claimed decedent had and as to wMeh he is alleged to have made a misrepresentation in answering “ No ” to the question “ M. (c) ” in the application attached to the policy of insurance, as set forth in the first separate and distinct defense; and (2) a statement showing for what and when decedent was medically or surgically treated during the five years mentioned in question “ 0 ” in the application attached to said policy, as set forth in the second separate defense, as to wMeh decedent is alleged to have made a misrepresentation by Ms answer “ None.” As to (1): Plaintiff is entitled to know what disease defendant will claim the decedent had. TMs will not be a disclosure of proof of the fact. As to (2): While plaintiff is not entitled to know the names of the physicians or surgeons, she is entitled to be advised, by a bill of particulars, of the disease for wMeh the decedent was medically or surgically treated during the five years mentioned in the question, and the time of such treatment. Lazansky, P. J., Kapper, Carswell, Seudder and TompMns, JJ., concur.